Exhibit TRANSCANADA [29 THIRD QUARTER REPORT 2008 Consolidated Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars except per share amounts) 2008 2007 2008 2007 Revenues 2,137 2,187 6,287 6,639 Operating Expenses Plant operating costs and other 750 739 2,181 2,232 Commodity purchases resold 339 453 1,096 1,547 Depreciation 303 298 900 888 1,392 1,490 4,177 4,667 745 697 2,110 1,972 Other Expenses/(Income) Financial charges 213 247 617 748 Financial charges of joint ventures 18 17 51 57 Interest income and other (23 ) (45 ) (96 ) (124 ) Calpine bankruptcy settlements - - (279 ) - Writedown of Broadwater LNG project costs - - 41 - 208 219 334 681 Income before Income Taxes and Non-Controlling Interests 537 478 1,776 1,291 Income Taxes Current 127 83 479 347 Future 2 51 28 30 129 134 507 377 Non-Controlling Interests Preferred share dividends of subsidiary 6 6 17 17 Non-controlling interest in PipeLines LP 12 13 46 44 Other - 1 43 7 18 20 106 68 Net Income 390 324 1,163 846 Net Income Per Share Basic and Diluted $ 0.67 $ 0.60 $ 2.07 $ 1.60 Average Shares Outstanding - Basic (millions) 579 537 560 527 Average Shares Outstanding - Diluted (millions) 581 540 562 530 See accompanying notes to the consolidated financial statements. TRANSCANADA [30 THIRD QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2008 2007 2008 2007 Cash Generated From Operations Net income 390 324 1,163 846 Depreciation 303 298 900 888 Future income taxes 2 51 28 30 Non-controlling interests 18 20 106 68 Employee future benefits funding lower than expense 10 3 23 18 Writedown of Broadwater LNG project costs - - 41 - Other (12 ) 6 48 30 711 702 2,309 1,880 Decrease in operating working capital 114 132 16 261 Net cash provided by operations 825 834 2,325 2,141 Investing Activities Capital expenditures (806 ) (364 ) (1,899 ) (1,056 ) Acquisitions, net of cash acquired (3,054 ) 2 (3,058 ) (4,222 ) Disposition of assets, net of current income taxes 21 - 21 - Deferred amounts and other 42 (126 ) 141 (274 ) Net cash used in investing activities (3,797 ) (488 ) (4,795 ) (5,552 ) Financing Activities Dividends on common shares (143 ) (130 ) (410 ) (417 ) Distributions paid to non-controlling interests (24 ) (23 ) (110 ) (68 ) Notes payable (repaid)/issued, net (258 ) 293 466 554 Long-term debt issued 2,101 5 2,213 1,456 Reduction of long-term debt (15 ) (64 ) (788 ) (859 ) Long-term debt of joint ventures issued 123 12 157 122 Reduction of long-term debt of joint ventures (44 ) (20 ) (101 ) (139 ) Common shares issued, net of issue costs 6 - 1,252 1,697 Junior subordinated notes issued - - - 1,107 Preferred securities redeemed - (488 ) - (488 ) Partnership units of subsidiary issued - - - 348 Net cash provided by/(used in) financing activities 1,746 (415 ) 2,679 3,313 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 19 (16 ) 39 (46 ) (Decrease)/Increase in Cash and Cash Equivalents (1,207 ) (85 ) 248 (144 ) Cash and Cash Equivalents Beginning of period 1,959 340 504 399 Cash and Cash Equivalents End of period 752 255 752 255 Supplementary Cash Flow Information Income taxes paid 106 93 418 305 Interest paid 177 290 658 832 See accompanying notes to the consolidated financial statements. TRANSCANADA [31 THIRD QUARTER REPORT 2008 Consolidated Balance Sheet (unaudited) September 30, December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 752 504 Accounts receivable 1,156 1,116 Inventories 514 497 Other 307 188 2,729 2,305 Plant, Property and Equipment 26,397 23,452 Goodwill 3,886 2,633 Other Assets 2,259 1,940 35,271 30,330 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Notes payable 874 421 Accounts payable and accrued liabilities 1,740 1,767 Accrued interest 318 261 Current portion of long-term debt 545 556 Current portion of long-term debt of joint ventures 80 30 3,557 3,035 Deferred Amounts 1,353 1,107 Future Income Taxes 1,183 1,179 Long-Term Debt 14,287 12,377 Long-Term Debt of Joint Ventures 922 873 Junior Subordinated Notes 1,048 975 22,350 19,546 Non-Controlling Interests Non-controlling interest in PipeLines LP 630 539 Preferred shares of subsidiary 389 389 Other 76 71 1,095 999 Shareholders' Equity 11,826 9,785 35,271 30,330 See accompanying notes to the consolidated financial statements. TRANSCANADA [32 THIRD QUARTER REPORT 2008 Consolidated Comprehensive Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2008 2007 2008 2007 Net Income 390 324 1,163 846 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) 107 (121) 146 (342) Change in gains and losses on hedges of investments in foreign operations (2) (79) 22 (103) 77 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 7 41 40 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) (6) 16 (24) 36 Other Comprehensive Income/(Loss) 29 (42) 59 (225) Comprehensive Income 419 282 1,222 621 (1) Net of income tax recovery of $23million and $43 million for the three and nine months ended September 30, 2008, respectively (2007 - $39 and $95 million expense, respectively). (2) Net of income tax recovery of $36 million and $50million for the three months and nine months ended September 30, 2008, respectively (2007 - $12 and $40 million expense, respectively). (3) Net of income tax recovery of $25 million and expense of $24million for the three months and nine months ended September 30, 2008, respectively (2007 - $13 million and $3 million expense, respectively). (4) Net of income tax recovery of $9 million and $20million for the three months and nine months ended September 30, 2008, respectively (2007 - $14 million and $19 million expense, respectively). See accompanying notes to the consolidated financial statements. TRANSCANADA [33 THIRD QUARTER REPORT 2008 Consolidated Accumulated Other Comprehensive Income (unaudited)(millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 146 - 146 Change in gains and losses on hedges of investments in foreign operations (2) (103 ) - (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 40 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (24 ) (24 ) Balance at September 30, 2008 (318 ) 4 (314 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (342 ) - (342 ) Change in gains and losses on hedges of investments in foreign operations (2) 77 - 77 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 4 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - 36 36 Balance at September 30, 2007 (355 ) (56 ) (411 ) (1) Net of income tax recovery of $43 million for the nine months ended September 30, 2008 (2007 - $95 million expense). (2) Net of income tax recovery of $50 million for the nine months ended September 30, 2008 (2007 - $40 million expense). (3) Net of income tax expense of $24 million for the nine months ended September 30, 2008 (2007 - $3 million expense). (4) Net of income tax recovery of $20 million for the nine months ended September 30, 2008 (2007 - $19 million expense). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is estimated to be net losses of $32 million ($22 million net losses, net of tax). These estimates assume constant gas and power prices, interest rates and foreign exchange rates over time, however, the actual amounts that will be reclassified will vary based on changes in these factors. (6) Net of income tax recovery of $44 million. See accompanying notes to the consolidated financial statements. TRANSCANADA [34 THIRD QUARTER REPORT 2008 Consolidated Shareholders’ Equity (unaudited) Nine months ended September 30 (millions of dollars) 2008 2007 Common Shares Balance at beginning of period 6,662 4,794 Shares issued under dividend reinvestment plan 177 104 Proceeds from shares issued on exercise of stock options 17 14 Proceeds from shares issued under public offering, net of issue costs 1,235 1,683 Balance at end of period 8,091 6,595 Contributed Surplus Balance at beginning of period 276 273 Issuance of stock options 2 3 Balance at end of period 278 276 Retained Earnings Balance at beginning of period 3,220 2,724 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 1,163 846 Common share dividends (612 ) (548 ) Balance at end of period 3,771 3,026 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments standards - (96 ) Other comprehensive income 59 (225 ) Balance at end of period (314 ) (411 ) Total Shareholders' Equity 11,826 9,486 See accompanying notes to the consolidated financial statements. TRANSCANADA [35 THIRD QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TransCanada's2007 Annual Report.Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages, acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TransCanada is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. 2. Changes in Accounting Policies Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants’ Accounting Standards Board (AcSB) announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. In June 2008, the Canadian Securities Administratorsproposed that Canadian public companies which are also SEC registrants, such as TransCanada, could retain the option to prepare their financial statements under U.S. GAAP instead of IFRS. In August 2008, the SEC agreed to publish for public comment a proposal recommending that U.S. issuers be required to adopt IFRS using a phased-in approach based on market capitalization, starting in 2014. TRANSCANADA [36 THIRD QUARTER REPORT 2008 TransCanada is currently considering the impact a conversion to IFRS or U.S. GAAP would have on its accounting systems and financial statements. TransCanada’s conversion planning includes an analysis of project structure and governance, resourcing and training, analysis of key GAAP differences and a phased approach to assess current accounting policies. To date, TransCanada has completed initial IFRS training of its staff and has begun analysing key differences between Canadian GAAP and IFRS. Under existing Canadian GAAP, TransCanada follows specific accounting policies unique to a rate-regulated business. TransCanada is actively monitoring ongoing discussions and developments at the IASB and its International Financial Reporting Interpretations Committee (IFRIC) regarding potential future guidance to clarify the applicability of certain aspects of rate-regulated accounting under IFRS. 3. Segmented Information Three months ended September 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 1,141 1,148 996 1,039 - - 2,137 2,187 Plant operating costs and other (441 ) (422 ) (310 ) (315 ) 1 (2 ) (750 ) (739 ) Commodity purchases resold - (6 ) (339 ) (447 ) - - (339 ) (453 ) Depreciation (254 ) (258 ) (49 ) (40 ) - - (303 ) (298 ) 446 462 298 237 1 (2 ) 745 697 Financial charges and non-controlling interests (178 ) (205 ) - - (53 ) (62 ) (231 ) (267 ) Financial charges of joint ventures (12 ) (11 ) (6 ) (6 ) - - (18 ) (17 ) Interest income and other 13 16 (1 ) 2 11 27 23 45 Income taxes (96 ) (99 ) (91 ) (77 ) 58 42 (129 ) (134 ) Net Income 173 163 200 156 17 5 390 324 Nine months ended September 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 3,417 3,500 2,870 3,139 - - 6,287 6,639 Plant operating costs and other (1,255 ) (1,222 ) (924 ) (1,005 ) (2 ) (5 ) (2,181 ) (2,232 ) Commodity purchases resold - (71 ) (1,096 ) (1,476 ) - - (1,096 ) (1,547 ) Depreciation (765 ) (769 ) (135 ) (119 ) - - (900 ) (888 ) 1,397 1,438 715 539 (2 ) (5 ) 2,110 1,972 Financial charges and non-controlling interests (582 ) (628 ) - 1 (141 ) (189 ) (723 ) (816 ) Financial charges of joint ventures (34 ) (40 ) (17 ) (17 ) - - (51 ) (57 ) Interest income and other 60 45 3 8 33 71 96 124 Calpine bankruptcy settlements 279 - 279 - Writedown of Broadwater LNG project costs - - (41 ) - - - (41 ) - Income taxes (428 ) (331 ) (199 ) (175 ) 120 129 (507 ) (377 ) Net Income 692 484 461 356 10 6 1,163 846 Total Assets (unaudited - millions of dollars) September 30, 2008 December 31, 2007 Pipelines 22,846 22,024 Energy 10,816 7,037 Corporate 1,609 1,269 35,271 30,330 TRANSCANADA [37 THIRD QUARTER REPORT 2008 4. Acquisitions Ravenswood On August 26, 2008, TransCanada acquired from National Grid plc (National Grid) 100 per cent of the outstanding equity of KeySpan-Ravenswood, LLC and KeySpan Ravenswood Services Corp. for US$2.9 billion, subject to certain post-closing adjustments.
